ORDER
PER CURIAM.
Father appeals the trial court’s order increasing his child support obligation to $408 per month per child. We find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). Further, we find no error of law appears. Rule 84.-16(b)(5).
An opinion in this case would have no precedential value; therefore, we affirm by written order. Rule 84.16(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.